Whitfield, C. J.,
delivered the opinion of the court.
On the facts in this record, concerning which we do not care to go into detail, it is sufficient to say that we cannot concur in the decree of the learned chancellor in dividing the custody of this boy, less than two years old when this decree was entered, between his mother and his father. No child of that age should have his custody thus alternatively shifted, especially where the mother is living and a competent person to care for the child. We refrain purposely from setting out the evidence in detail, contenting ourselves simply with saying that it is abundantly shown that the father and mother of the mother are people of large means, abundantly able to provide for this child, and that the mother is living with them and, on the case made as to the *169right of tbe father or mother to the custody of this child, we think the best interests of the child will be subserved by awarding its custody to the mother, with a clause in the decree reserving the right to alter or modify the decree on some future application, if changed conditions and the testimony at that time should warrant.
The decree is reversed, and the cause remanded, with instructions to enter such a dcree in the court below.

Reversed.